Case 2:19-cv-04664-PSG-E Document 37-1 Filed 01/24/21 Page 1 of 3 Page ID #:666




 1   KARNIG KERKONIAN (pro hac vice)
 2
     ELIZABETH AL-DAJANI (pro hac vice)
     KERKONIAN DAJANI LLP
 3   1555 Sherman Avenue, Suite 344
 4   Evanston, Illinois 60201
     Telephone: (312) 416-6180
 5   Facsimile: (312) 604-7815
 6   Email: kkerkonian@kerkoniandajani.com
     Email: ealdajani@kerkoniandajani.com
 7

 8   GAYANE KHECHOOMIAN
     (Bar No. 296673)
 9   201 N. Brand Blvd., Suite 200
10   Glendale, California 92203-3590
     Telephone: (818) 454-0446
11   Email: gayane.khechoomian@gmail.com
12

13
                        UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15

16   BARKEV GHAZARIAN and                      Case No.: 2:19-cv-4664
     GARO B. GHAZARIAN,
17

18
               Plaintiffs,                     DECLARATION OF
                                               ELIZABETH AL-DAJANI IN
19   v.                                        SUPPORT OF PLAINTIFFS’
20                                             MOTION TO AMEND AND
                                               RECONSIDER THE JANUARY
21   Republic of Turkey,                       14, 2021 ORDER
22             Defendant.
23

24

25
                   DECLARATION OF ELIZABETH AL-DAJANI
26

27

28

                                            -1-
                             DECLARATION OF ELIZABETH AL-DAJANI
Case 2:19-cv-04664-PSG-E Document 37-1 Filed 01/24/21 Page 2 of 3 Page ID #:667




 1         1.     I am one of the counsels of record for Plaintiffs in this matter, have
 2
     personal knowledge of the facts stated herein and, if called as a witness, would and
 3

 4 could competently testify thereto.

 5         2.     On January 14, 2021, Plaintiffs were preparing a voluntary status of
 6
     service to the Court.
 7

 8         3.     On July 14, 2020 and September 24, 2020, I sent emails to the

 9 Department of State’s general email address (CA-OCS-LettersRogatory@state.gov)

10
     to request a status on the (a)(4) service issued by the Clerk of the Court, and
11

12 received no response. ECF Nos. 34-1, ¶¶ 4, 7; 34-6; 34-2, 35-1, ¶ 2; 35-1(A).

13         4.     On January 14, 2021, I sent an email to the Department of State’s
14
     general email address (CA-OCS-LettersRogatory@state.gov) to request a status on
15

16 the (a)(4) service requested by Plaintiffs. See Exhibit 1-A.

17         5.     As of today, I have received no further status on service from either the
18
     Service Agent and/or the Department of State.
19

20   Dated: January 24, 2021                Respectfully submitted,
21                                          BARKEV GHAZARIAN and
22                                          GARO B. GHAZARIAN
23                                          /s/ Elizabeth Al-Dajani
24
                                            KARNIG KERKONIAN (pro hac vice)
25                                          ELIZABETH AL-DAJANI (pro hac vice)
26                                          KERKONIAN DAJANI LLP
                                            1555 Sherman Avenue, Suite 344
27                                          Evanston, Illinois 60201
28                                          Telephone: (312) 416-6180
                                            Facsimile: (312) 604-7815
                                             -2-
                              DECLARATION OF ELIZABETH AL-DAJANI
Case 2:19-cv-04664-PSG-E Document 37-1 Filed 01/24/21 Page 3 of 3 Page ID #:668




 1                                     Email: kkerkonian@kerkoniandajani.com
 2
                                       Email: ealdajani@kerkoniandajani.com

 3                                     GAYANE KHECHOOMIAN
 4                                     (Bar No. 296673)
                                       201 N. Brand Blvd., Suite 200
 5                                     Glendale, California 92203-3590
 6                                     Telephone: (818) 454-0446
                                       Email: gayane.khechoomian@gmail.com
 7

 8                                     Attorneys for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -3-
                           DECLARATION OF ELIZABETH AL-DAJANI
